Case 1:20-cv-01589-JFB-CJB Document 96 Filed 04/06/21 Page 1 of 7 PageID #: 947




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                                         )
 ASTELLAS PHARMA INC., et al.,                           )
                                                         )
                        Plaintiffs,                      )
                                                         )
                           v.                            )
                                                         )      C.A. No. 20-1589-JFB-CJB
 SANDOZ INC., et al.,                                    )
                                                         )
                        Defendants.                      )
                                                         )
                                                         )
 TEVA PHARMACEUTICALS USA, INC. and                      )
 ACTAVIS ELIZABETH LLC,                                  )
                                                         )
                        Counterclaimants,                )
                                                         )
                           v.                            )
                                                         )
 ASTELLAS PHARMA INC., ASTELLAS                          )
 IRELAND CO., LTD., and ASTELLAS                         )
 PHARMA GLOBAL DEVELOPMENT, INC.,                        )
                                                         )
                        Counterdefendants.               )
                                                         )


 PLAINTIFFS’ ANSWER TO DEFENDANTS TEVA PHARMACEUTICALS USA, INC.
            AND ACTAVIS ELIZABETH LLC’S COUNTERCLAIMS

       Plaintiffs/Counterdefendants Astellas Pharma Inc. (“API”), Astellas Ireland Co., Ltd.

(“AICL”), and Astellas Pharma Global Development, Inc. (“APGD”) (collectively, “Astellas”),

by   their   undersigned        attorneys,   hereby   answers   the   Counterclaims   (D.I.   78)   of

Defendants/Counterclaimants Teva Pharmaceuticals USA, Inc. and Actavis Elizabeth LLC

(collectively, “Actavis”) as follows:
Case 1:20-cv-01589-JFB-CJB Document 96 Filed 04/06/21 Page 2 of 7 PageID #: 948




                                       GENERAL DENIAL

       Any allegation in Actavis’s Counterclaims not expressly admitted by Astellas is hereby

denied. Astellas denies that Actavis is entitled to the relief requested in Actavis’s Prayer for Relief

or to any relief whatsoever.

                                       COUNTERCLAIMS

       1.      Astellas denies all allegations contained in Actavis’s Answer and Affirmative

Defenses to the Complaint.

       2.      Paragraph No. 2 contains legal conclusions and allegations to which no answer is

required. To the extent an answer may be required, Astellas admits that this action is “for

declaration of noninfringement and invalidity of or more claim [sic] of U.S. Patent No. 10,842,780

(“the ’780 patent”) under the Patent Laws of the United States, Title 35, United States Code, and

the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.”

                                                PARTIES

       3.      Admitted.

       4.      Admitted.

       5.      Admitted.

       6.      On information and belief, admitted.

       7.      On information and belief, admitted.

                                 JURISDICTION AND VENUE

       8.      Paragraph No. 8 contains legal conclusions and allegations to which no answer is

required. To the extent an answer may be required, Astellas does not contest that this Court has

subject matter jurisdiction over this action.




                                                   2
Case 1:20-cv-01589-JFB-CJB Document 96 Filed 04/06/21 Page 3 of 7 PageID #: 949




        9.      Paragraph No. 9 contains legal conclusions and allegations to which no answer is

required. To the extent an answer may be required, Astellas does not contest personal jurisdiction

for the purposes of this action only.

        10.     Paragraph No. 10 contains legal conclusions and allegations to which no answer is

required. To the extent an answer may be required, Astellas does not contest that venue is proper

in this District for this action.

                                          BACKGROUND

        11.     Astellas admits that the ’780 patent titled “Pharmaceutical Composition for

Modified Release” was issued November 24, 2020, is listed in FDA’s Approved Drug Products

with Therapeutic Equivalence Evaluation (“Orange Book”), and will expire no earlier than

September 28, 2029; otherwise, denied.

        12.     Astellas admits that APGD is the present holder of New Drug Application (“NDA”)

No. 202611 for Myrbetriq® extended-release tablets, which contain either 25 mg or 50 mg of the

active ingredient mirabegron (“Myrbetriq® Tablets”).

        13.     Astellas admits that API is the owner by assignment of the ’780 patent.

        14.     Admitted.

        15.     On information and belief, admitted.

        16.     Admitted.

        17.     Admitted.

                                        EXCEPTIONAL CASE

        18.     Denied.

                                         COUNT I
                (Declaratory Judgment of Non-Infringement of the ’780 Patent)

        19.     Astellas repeats its answers to paragraphs 1 through 18 as if fully set forth herein.


                                                  3
Case 1:20-cv-01589-JFB-CJB Document 96 Filed 04/06/21 Page 4 of 7 PageID #: 950




        20.     Paragraph No. 20 contains legal conclusions and allegations to which no answer is

required. To the extent an answer may be required, Astellas admits that a case or controversy

exists concerning Actavis’s infringement of the ’780 patent with respect to ANDA No. 209368;

otherwise denied.

        21.     Paragraph No. 21 contains legal conclusions and allegations to which no answer is

required. To the extent an answer may be required, Astellas admits that it is seeking to enforce

infringement allegations against Actavis of one or more claims of the ’780 patent related to

Actavis’s ANDA No. 209368.

        22.     Denied.

        23.     Paragraph No. 23 contains legal conclusions and allegations to which no answer is

required. To an extent an answer may be required, denied.

        24.     Paragraph No. 24 does not contain any allegations and thus no response is required.

To an extent an answer may be required, denied.

        25.     Paragraph No. 25 contains legal conclusions and allegations to which no answer is

required. To the extent an answer may be required, Astellas does not contest that this Court has

jurisdiction over this action.

        26.     Denied.

                                        COUNT II
         (Declaratory Judgment of Invalidity or Unenforceability of the ’780 Patent)

        27.     Astellas repeats its answers to paragraphs 1 through 18 as if fully set forth herein.

        28.     Paragraph No. 28 contains legal conclusions and allegations to which no answer is

required. To the extent an answer may be required, Astellas admits that it is seeking to enforce

infringement allegations against Actavis of one or more claims of the ’780 patent related to

Actavis’s ANDA No. 209368.


                                                  4
Case 1:20-cv-01589-JFB-CJB Document 96 Filed 04/06/21 Page 5 of 7 PageID #: 951




       29.     Paragraph No. 29 contains legal conclusions and allegations to which no answer is

required. To the extent an answer may be required, Astellas admits that it is seeking to enforce

infringement allegations against Actavis of one or more claims of the ’780 patent related to

Actavis’s ANDA No. 209368.

       30.     Astellas admits that Actavis asserts that “the manufacture, use, offer for sale, or

sale of the Actavis ANDA Product does not and will not infringe, either directly or indirectly, any

valid claim of the ’780 patent and that the claims of the ’780 patent are invalid under one or more

provisiosn [sic] of §§ U.S.C. 101, 102, 103, and/or 112, or other judicially-created bases for

invalidation;” otherwise denied.

       31.     Paragraph No. 31 contains legal conclusions and allegations to which no answer is

required. To an extent an answer may be required, denied.

       32.     Paragraph No. 32 contains legal conclusions and allegations to which no answer is

required. To an extent an answer may be required, denied.

       33.     Paragraph No. 33 contains legal conclusions and allegations to which no answer is

required. To an extent an answer may be required, denied.

       34.     Paragraph No. 34 contains legal conclusions and allegations to which no answer is

required. To an extent an answer may be required, denied.

       35.     Paragraph No. 35 contains legal conclusions and allegations to which no answer is

required. To an extent an answer may be required, denied.

       36.     Paragraph No. 36 contains legal conclusions and allegations to which no answer is

required. To an extent an answer may be required, denied.

       37.     Paragraph No. 37 contains legal conclusions and allegations to which no answer is

required. To an extent an answer may be required, denied.



                                                5
Case 1:20-cv-01589-JFB-CJB Document 96 Filed 04/06/21 Page 6 of 7 PageID #: 952




        38.     Paragraph No. 38 does not contain any allegations and thus no response is required.

To an extent an answer may be required, denied.

        39.     Paragraph No. 39 contains legal conclusions and allegations to which no answer is

required. To the extent an answer may be required, Astellas does not contest that this Court has

jurisdiction over this action.

        40.     Denied.

                                     PRAYER FOR RELIEF

        The “WHEREFORE” paragraphs following Paragraph 40 set forth the remainder of

Actavis’s request for relief, to which no response is required. To the extent that a response is

required, Astellas denies the allegations in the “WHEREFORE” paragraphs following Paragraph

40 and denies that Actavis is entitled to its requested relief, or any relief whatsoever.

        To the extent that a further answer is required to any paragraph of Actavis’s counterclaims,

Astellas denies all further allegations. Any allegation of Actavis’s counterclaims not expressly

admitted herein is hereby denied.

        WHEREFORE, Astellas requests the following relief:

        (a)     An order dismissing each of Actavis’s counterclaims, with prejudice, and denying

all relief sought by Actavis;

        (b)     A declaration that this is an exceptional case and an award of attorneys’ fees

pursuant to 35 U.S.C. § 285;

        (c)     Costs and expenses in this action; and

        (d)     Such further and other relief as this Court may deem just and proper.




                                                  6
Case 1:20-cv-01589-JFB-CJB Document 96 Filed 04/06/21 Page 7 of 7 PageID #: 953




 Dated: April 6, 2021                      MCCARTER & ENGLISH, LLP


                                           /s/ Daniel M. Silver
                                           Daniel M. Silver (#4758)
                                           Alexandra M. Joyce (#6423)
 OF COUNSEL:                               Renaissance Centre
                                           405 N. King Street, 8th Floor
 Simon D. Roberts                          Wilmington, Delaware 19801
 Jason A. Leonard                          (302) 984-6300
 Nitya Anand                               dsilver@mccarter.com
 Chika S. Seidel                           ajoyce@mccarter.com
 Vincent Li
 HOGAN LOVELLS US LLP
 390 Madison Avenue                        Attorneys for Plaintiffs Astellas Pharma Inc.,
 New York, NY 10017                        Astellas Ireland Co., Ltd., and Astellas
 (212) 918-3000                            Pharma Global Development, Inc.
 simon.roberts@hoganlovells.com
 jason.leonard@hoganlovells.com
 nitya.anand@hoganlovells.com
 chika.seidel@hoganlovells.com
 vincent.li@hoganlovells.com

 Celine Jimenez Crowson
 HOGAN LOVELLS US LLP
 Columbia Square
 555 Thirteenth Street, NW
 Washington, D.C. 20004
 (202) 637-5600
 celine.crowson@hoganlovells.com




                                       7
